Citation Nr: 1640455	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-21 059	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left breast cancer, status post mastectomy and reconstruction with surgical scars (breast cancer residuals), from September 7, 2010.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to May 1985, September to December 1996, and from May 2000 to September 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection left breast cancer residuals and assigned an initial 30 percent rating, effective September 7, 2010.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

As the Veteran disagreed with the initial rating assigned following the award of service connection for left breast cancer residuals, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126   (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In May 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington DC.  A transcript of the hearing is on file.

In April 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision awarding a 40 percent rating for left breast cancer residuals is set forth below.  The matter of entitlement a rating in excess of 40 percent, to include on an extra-schedular basis, is addressed in the matter following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The collective medical and lay evidence indicates that the Veteran underwent a left lumpectomy with axillary dissection and sentinel node biopsy followed by a simple or total mastectomy and reconstructive surgery, constituting modified radical mastectomy. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 40 percent r rating for left breast cancer residuals, from September 7, 2010, are met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§4.1, 4.3, 4.7, 4.116, Diagnostic Code 7626 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Board is specifically limiting its adjudication to awarding immediate increased compensation where warranted, and deferring any adjudicative action which may be adverse to the Veteran.  For these reasons, the Board finds that all notification and development actions needed to fairly adjudicate the matte herein decided have been accomplished.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Veteran is seeking an initial rating in excess of 30 percent for left breast cancer, status post mastectomy and reconstruction with surgical scars.  The 30 percent rating has been assigned Diagnostic Code 7626, for surgery of the breast.  Under that diagnostic code, , a  30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116.

The Board notes that, Diagnostic Code 7626 defines different types of surgeries of the breast.  Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; wide local excision, including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy, means removal of a portion of breast tissue.  Id.

A VA examination was conducted in October 2011.  During the  examination, the Veteran reported that she had a left breast mastectomy and underwent breast reconstruction surgery in September of 2004.  Examination of the breasts showed evidence of a simple (or total) mastectomy on the left side.  Left breast examination revealed scarring and findings consistent with status post mastectomy and reconstruction. There was no evidence of masses, scars, nipple discharge, skin abnormalities, nodularity, dimpling, or tenderness.  Left breast cancer, status post mastectomy and reconstruction with surgical scar, was diagnosed.

An August 2004 surgical pathology report operation report indicates that the Veteran underwent a left lumpectomy with axillary dissection, sentinel node biopsy with lymphoscintigraphy.  That report also indicates that the "left axilla node" and "other left axilla sentinel node" were excised with no evidence of metastatic carcinoma.  The lumpectomy of the left breast revealed micropapillary ductal carcinoma in situ (high grade). 

A September 2004 operative report reflects that the Veteran underwent a left simple mastectomy and immediate left breast TRAM reconstruction.  The report notes that the Veteran had undergone a previous axillary lymphadenectomy.  

August 2005 private treatment records indicate  that the Veteran underwent surgery for a scar revision and liposuction of the TRAM flap scar. 

An October 2005 private treatment record reflects that the Veteran was seen for a pre-operation visit before her nipple and areolar reconstruction surgery.  A November 2005 notation indicates that the Veteran was seen status post left nipple and areolar reconstruction.  A December 2005 notation reflects that the Veteran reported that the wound on her left groin was left open. 

June 2007 and June 2008 mammogram results reflect no findings of malignancy.  June 2010 private treatment record reflects no changes and noted that the left TRAM flap was supple with no other significant findings. 

The Veteran underwent a VA examination in October 2011.  The VA examiner noted that the Veteran underwent a total mastectomy on the left side with no skin abnormality, masses, nodularity, discharge, dimpling, or tenderness noted.  The VA examiner also noted a scar on the anterior side of the trunk precisely located on left breast due to reconstruction surgery.  It is described as a nonlinear scar with a circular shape and a calculated area of 15cm x 10cm with the anterior portion of the scar measuring 15cm x 10cm.  The VA examiner noted that the scar was not painful on examination and there was no skin breakdown.  It was noted to be a superficial scar with no underlying tissue damage or tenderness and no keloid formation.  The VA examiner further described that scar as disfiguring scar without any limitation of motion due to the scar.  

Pursuant to the Board's prior remand, the Veteran underwent an additional VA examination in December 2015.  The VA examiner noted that the Veteran underwent a lumpectomy with sentinel node biopsy, left axilla positive margins with left mastectomy and breast reconstruction in 2004.  The VA examiner indicated that the Veteran underwent breast surgery, wide local excision, simple (or total) mastectomy with significant alteration of form and size in the left breast, and axillary or sentinel lymph node excision.  The VA examiner noted that the Veteran underwent left breast reconstruction by muscle flap, the same day she underwent the modified radical mastectomy.  The VA examiner also noted that there is an oblong scar overlying the reconstructed left and a hypogastric abdominal incision from one anterior superior iliac spine across, both described as stable, unpainful, less than 39 square centimeters, and non-tender.

Considering the pertinent evidence currently of record in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire period under consideration in this appeal, the criteria for a 40 percent rating under Diagnostic Code 7626 are net,   Here, the evidence reflects that the Veteran was diagnosed with left breast cancer in August 2004.  At that time, the Veteran underwent a left lumpectomy with axillary dissection and sentinel node biopsy with lymphoscintigraphy.  That report also indicates that the "left axilla node" and "other left axilla sentinel node" were excised with no evidence of metastatic carcinoma.  The September 2004 operative report reflects that the Veteran underwent a left simple mastectomy and immediate left breast TRAM breast reconstruction.  The report also notes that the Veteran had undergone a previous axillary lymphadenectomy.  The December 2015 VA examiner notes that the Veteran underwent a simple or total mastectomy with axillary or sentinel lymph node excision, and also notes that the Veteran underwent left breast reconstruction by muscle flap, the same day she underwent the modified radical mastectomy.  Thus, the VA examiner's statement further supports that the Veteran did, in fact, undergo a modified radical mastectomy with removal of the entire breast and axillary lymph nodes. 

Based on the above, the Board finds that, resolving reasonable doubt in the Veteran's favor , her  left breast cancer residuals approximate a modified radical mastectomy of the left breast with removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact.  Thus, a 40 percent  rating under Diagnostic Code 7626 is warranted from September 7, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Veteran has been awarded the highest possible rating on the basis of the current record, and the Board is directing further development, to include an additional examination, as indicated in the remand, below, on remand, the AOJ must consider whether any higher  rating, to include on an extra-schedular basis, is warranted.  


ORDER

An initial 40 percent rating for left breast cancer residuals, from September 7, 2010, is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for a rating in excess of 40 percent for left breast cancer residuals, to include on an extra-schedular basis,  is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, in the December 2011 rating action, the RO explained that an initial rating of 30 percent (now 40 percent) was assigned in light of evidence of a simple mastectomy of the left breast.  It was also noted that a separate compensable rating  may be warranted for a scar related to a service connected condition, if it is found to be painful or unstable.  It was noted that on VA examination of 2011, the examiner documented a surgical scar due to left breast reconstruction surgery measuring 15cm by 10cm.  The scar was not described as painful on examination and there was no evidence of skin breakdown of the scar.  The RO explained that since the surgical scar due to left breast reconstruction surgery was noncompensable, it was included in the evaluation of left breast cancer, status post mastectomy and reconstruction. 

In November 2015, the Board remanded the claim on appeal  to have the Veteran undergo further VA examination for evaluation of her disability, to include further clarification in regards to residuals consisting of surgical scarring, because it was unclear whether all of the areas of scarring as reported by the Veteran have been fully considered.   

Pursuant to the remand, the Veteran underwent a VA examination in December 2015.  Although the VA examiner noted that there is an oblong scar overlying the reconstructed left breast and a hypogastric abdominal incision from one anterior superior iliac spine across, both described as stable, unpainful, less than 39 square centimeters, and non-tender, the VA examiner did not address the additional scarring in the area of the inner thigh or under the left arm, as requested by the Board.  During the Board hearing, the Veteran specifically indicated that these scars were painful, bothersome, and caused limitation in motion of her extremities.

In addition, the Board noted that the Veteran described muscle injury and nerve impairment which may be more appropriately evaluated under different or additional diagnostic codes.  Although the December 2015 VA examiner, noted that the nipple reconstruction, the breast, and naval have no sensation, the VA examiner did not specifically address  the Veteran's claimed associated muscle injury and nerve impairment, or the extent of any such residuals, as  also requested by the Board. 

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a VA examination and medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim for a rating in excess of 40 percent, to include on an extra-schedular basis.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).


The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in a denial of the remaining claim for  higher rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records, if any.

The AOJ should also give the Veteran and her representative another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records, to include from Dr. R. and Dr. C. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

Additionally, the Board notes that, pursuant to the prior remand,  in April 2015, an extra-schedular opinion was provided pursuant to the provisions of 38 C.F.R. § 3.321 (b), for consideration of whether any extra-schedular rating for the disability is warranted.  It was indicated that the October 2011 and December 2015 VA examinations documented that there was no evidence of scarring abnormalities.  It was also noted that the December 2015 VA examination revealed scarring that was fully healed and non-tender, and no evidence of limitation of motion.  It was further stated that there was no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.  It was then concluded that there is no evidence of tender or painful scarring; therefore, entitlement to an extra-schedular rating was denied. 

Notably, however, the April 2016 extra-schedular opinion does not appear to have been based on full consideration of all pertinent evidence of record, including findings that the Veteran had no sensation in her left breast, nipple construction, and reconstructed naval (as noted in the December 2015 VA examination); the Veteran's report that her medications for her breast cancer has sent her into early menopause; and mental distress, as reported by the Veteran.  Given the arguments advanced by the Veteran and her representative that a higher rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b) based on these symptoms that are not contemplated in the schedular criteria, the Board finds the April 2014 opinion is inadequate, as it failed to address all reported symptoms/manifestations, as requested by the Board.

For the reasons noted above, following completion of the further development of claim outlined above, the AOJ should obtain another extra-schedular opinion from the appropriate first line authority is warranted.  Consideration of the matter must encompass all pertinent medical and lay evidence-to include that outlined above and in prior remands.  Moreover, as noted previously, the extra-schedular opinion must include discussion of the Veteran's contention that her additional symptoms/manifestations, as noted above, are not contemplated in the schedular criteria, consistent with Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation, hospitalization, and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) records, to include from Dr C. and Dr. R (referenced during the Board hearing). 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with claims file, arrange for the Veteran to undergo VA examination, by one or more appropriate medical professionals (preferably (a) physician(s)), for evaluation of the Veteran's left breast cancer residuals, to include surgical scars. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA),  to include a complete copy of the REMAND, must be made available to designated individual(s), and  the examination report(s) should include discussion of the Veteran's documented history and assertions. 

All indicated tests and studies should be accomplished (with all results  made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Each examiner should clearly identify, and comment upon the extent and/or severity, of all claimed residuals of the Veteran's breast cancer surgeries, and the Veteran's lay reports of such symptoms and manifestations should be recorded and considered.  These include but are not limited to muscle injury/impairment,  nerve impairment, limitation of motion,  and scars (including scars on the inner thigh and underneath the armpit). 

The location and size of all scars related to the service-connected left breast cancer, status post mastectomy and reconstruction, to include scars on the inner thigh and under the left arm, should be identified and they should be fully described in terms of pain and stability. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, refer to the Director of Compensation the matter of the Veteran's entitlement to a rating in excess of 40 percent for extra-schedular consideration).  Specific discussion of whether, in light of all medical and lay evidence, the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of marked interference with employment, is requested. 

The Director (or his designee) should specifically discuss the evidence noted herein above, to include clinical findings that the Veteran had no sensation in her left breast, nipple construction, and reconstructed naval (as noted in by the December 2015 VA examination); as well as the Veteran's lay assertions, to include her report that her medications for her breast cancer have resulted in early menopause; and have caused mental distress.

7.  After completing the above, and any additional action deemed warranted, adjudicate the claim for a higher rating in excess of 40 percent for left breast cancer and residuals, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).

The claim should be adjudicated in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority (to include consideration of  whether staged rating of the disability is appropriate; as well as whether any higher or additional rating is assignable based on individual residuals, to include scars on inner thigh and under the arm, as well as any associated muscle injury, nerve impairment, limitation of motion, and/or mental distress.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental statement of the case that includes citation to and discussion of additional legal authority considered-in particular, 38 C.F.R. § 3.321 (b) and any additional diagnostic code(s-along with clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


